      Case 3:19-cv-02450-C Document 41 Filed 06/08/20             Page 1 of 3 PageID 264



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF TEXAS
                                 DALLAS DIVISION


 LARRY HYCHE,

                              Plaintiff,                         Case No. 3:19-cv-02450
 v.

 EQUIFAX INFORMATION SERVICES,
 LLC, EXPERIAN INFORMATION
 SOLUTION, INC, TRANS UNION, LLC,
 and NATIONSTAR MORTGAGE, LLC,
                                                                Hon. Sam. R. Cummings
                             Defendants.



                PLAINTIFF LARRY HYCHE’S RESPONSE TO
          DEFENDANTS EXPERIAN INFORMATION SOLUTIONS, INC.,
      EQUIFAX INFORMATION SERVICES, LLC, AND TRANS UNION, LLC.’s
       JOINT MOTION TO DISMISS OR, IN THE ALTERNATIVE, STAY THE
                            PROCEEDINGS

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

          Plaintiff Larry Hyche (“Hyche” or “Plaintiff”), by and through counsel, files this

 Response to Defendants Experian Information Solutions, Inc., Equifax Information Solutions,

 LLC, and Trans Union, LLC.’s Motion for Judgment on the Pleadings or, in the alternative, Stay

 the Proceedings, and respectfully requests this Court properly deny this motion.

                                                 I.

          Plaintiff Hyche incorporates by reference his Brief in Opposition to Defendants Experian

Information Solutions, Inc., Equifax Information Solutions, LLC., and Trans Union, LLC.’s

Motion for Judgment on the Pleadings or, in the alternative, Stay the Proceedings filed

contemporaneously herewith pursuant to Federal Rules of Civil Procedure and Local Rule 7.1.
   Case 3:19-cv-02450-C Document 41 Filed 06/08/20                   Page 2 of 3 PageID 265



                                                 II.

        Because Plaintiff properly pled his claims against Defendants, and further for the reasons

discussed in his Brief in Opposition to Defendant’s Motion, Plaintiff Larry Hyche respectfully

requests that the Court deny Defendants’ Joint Motion for Judgment on the Pleadings and grant such

other and further relief, in law or equity, to which Plaintiff Hyche might show he is justly entitled.

RESPECTFULLY SUBMITTED,
                                                       FIELDS LAW FIRM

DATE: June 8, 2020                                     By: /s/ Matthew P. Forsberg
                                                       Matthew P. Forsberg
                                                       TX State Bar Number 24082581
                                                       Lead Counsel for Plaintiff
                                                       9999 Wayzata Blvd.
                                                       Minnetonka, Minnesota 55305
                                                       (612) 383-1868 (telephone)
                                                       (612) 370-4256 (fax)
                                                       Matt@FieldsLaw.com

                                                       SHAWN JAFFER LAW FIRM, PLLC
DATE: June 8, 2020                                     By: /s/ Shawn Jaffer
                                                       Shawn Jaffer, Esq.
                                                       TX State Bar Number 24107817
                                                       Local Counsel for Plaintiff
                                                       5301 Alpha Rd, Suite 80-1
                                                       Dallas, Texas 75240
                                                       (214)494-1668 (telephone)
                                                       (469) 669-0786 (fax)
                                                       Email: shawn@jaffer.law

                                                       Attorneys for Plaintiff Kristian Oyen
   Case 3:19-cv-02450-C Document 41 Filed 06/08/20                   Page 3 of 3 PageID 266



                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 8TH day of June, 2020, I caused the foregoing to be

electronically filed with the clerk of court for the U.S District Court for the Northern District of

Texas, by using the CM/ECF system, which will send a notice of electronic filing to all counsel

of record, a true and correct copy of the foregoing instrument and all attachments.



                                                           /s/ Matthew P. Forsberg
                                                           Matthew P. Forsberg
